Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PROSPECTUS SUPPLEMENT RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK and its RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK VARIABLE LIFE SEPARATE ACCOUNT I Supplement Dated June 24, 2009 This supplement amends certain information contained in the prospectus supplement effective as of May 1, 2009. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION ABOUT THE ING U.S. BOND INDEX PORTFOLIO On May 4, 2009, Lehman Brothers Asset Management LLC, as subadviser to the ING U.S. Bond Index Portfolio, was renamed Neuberger Berman Fixed Income LLC. Accordingly, the reference on page 10 of the above-referenced supplement to Lehman Brothers Asset Management LLC is to be replaced with Neuberger Berman Fixed Income LLC. 154063 Page 1 of 1 June 2009
